UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1016



TENNA PHIPPS LANG,

                                             Plaintiff - Appellant,

          versus

FRANK P. MCGOWAN, JR.; CHARLES J. BAKER, III;
WADE H. LOGAN, III; HOLMES & THOMSON; O. FAY-
RELL FURR, JR.; JAMES A. MERRITT, JR.; DAVID
F. MCINNIS; SOUTH CAROLINA COURT OF APPEALS;
SOUTH CAROLINA SUPREME COURT; COURT ADMINIS-
TRATION OF SOUTH CAROLINA; SOUTH CAROLINA
BUDGET AND CONTROL BOARD; STATE OF SOUTH
CAROLINA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-96-1430-4-22BD)

Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tenna Phipps Lang, Appellant Pro Se. Edwin Eugene Evans, Senior
Assistant Attorney General, Columbia, South Carolina; Roy Davis
Howser, III, Michael R. Sullivan, HOWSER, NEWMAN & BESLEY, Colum-
bia, South Carolina; Susan Pedrick McWilliams, Jennifer J. Aldrich,
NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South Carolina; Lawrence
Bradley Orr, BRIDGES, ORR, DERRICK & ERVIN, Florence, South Caro-
lina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motions to dismiss Appellant's federal law claims alleging

civil rights violations, declining jurisdiction over the remaining
state law claims, and denying Appellant's motion to file amended

pleadings. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and
find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Lang v. McGowan, No. CA-96-1430-4-22BD
(D.S.C. Dec. 9, 1996). We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                3